Citation Nr: 9920703	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  94-44 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 1996 the Board remanded the case to the RO for 
additional development.


FINDING OF FACT

The appellant has submitted no competent medical evidence 
linking the cause of the veteran's death to active service, 
nor competent evidence otherwise demonstrating that a disease 
for which the presumption of service connection may be 
warranted contributed substantially or materially to the 
cause of death.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998). 

Service connection can be granted for a malignant tumor, if 
it becomes manifest to a degree of 10 percent or more within 
one year of separation from active service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) (1998).  

Service connection for disability claimed as attributable to 
exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, service connection can be granted for 
certain types of cancer specific to radiation-exposed 
veterans, including cancer of the pancreas.  38 U.S.C.A. 
§ 1112(c) (West 1991); 38 C.F.R. § 3.309(d) (1998).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311 (1998).  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) when it is established 
that a disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A "radiation-exposed veteran" is a veteran who while 
serving on active duty or on active duty for training or 
inactive duty training participated in a radiation-risk 
activity.  38 C.F.R. § 3.309(d)(3).  "Radiation-risk 
activity" is defined as onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b).  "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation; pancreatic cancer is included on the list of known 
radiogenic diseases.  38 C.F.R. § 3.311(b)(2). 

Service connection may also be granted for certain 
disabilities as a result of mustard gas or Lewisite exposure 
during active service.  38 C.F.R. § 3.316 (before and after 
August 18, 1994).  In August 1994 VA regulations pertinent to 
claims based on the chronic effects of exposure to mustard 
gas were amended.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

Previously, VA law provided that exposure to mustard gas 
while participating in full-body, field or chamber 
experiments to test protective clothing or equipment during 
World War II, together with the development of a chronic form 
of laryngitis, bronchitis, emphysema, asthma, conjunctivitis, 
keratitis, and corneal opacities was sufficient to establish 
service connection for that disorder.  38 C.F.R. § 3.316 
(prior to August 18, 1994).  

Current law provides that exposure to specified vesicant 
agents during active military service under the circumstances 
described below together with the subsequent development of 
any of the indicated conditions is sufficient to establish 
service connection for that condition: (1) Full-body exposure 
to nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer, or 
squamous cell skin cancer, (2) Full-body exposure to nitrogen 
or sulfur mustard or Lewisite during active military service 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease (COPD), (3) Full-body exposure 
to nitrogen mustard during active military service together 
with the subsequent development of acute nonlymphocytic 
leukemia.  38 C.F.R. § 3.316 (after August 18, 1994).  
However, service connection may not be established if the 
claimed disorder is due to the veteran's own willful 
misconduct or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed disorder.  38 C.F.R. 
§ 3.316(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1998).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (1998).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See 38 C.F.R. 
§ 3.312(c)(3).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1998).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the claimant is 
required to meet the evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 
5 Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

In this case, the veteran's death certificate reflects that 
he died on September [redacted], 1992, as a result of 
cardiorespiratory failure due to metastatic pancreatic 
carcinoma.  The record reflects that at the time of the 
veteran's death no service-connected disability had been 
established.  

In December 1986 the veteran submitted an application for 
entitlement to service connection for disabilities as a 
result of exposure to radiation during active service.  The 
veteran claimed that he was exposed to radiation while 
stationed in Seoul, Korea, at the time the atomic bomb was 
detonated in Hiroshima, Japan.  In a January 1989 statement 
the veteran claimed he had been exposed to radiation from the 
bombs used in Japan while serving in Pusan, Korea, in August 
1945.

In October 1992 the appellant, the veteran's surviving 
spouse, submitted an application for VA benefits in which she 
claimed the veteran's cause of death was related to service.  
In her January 1994 notice of disagreement the appellant 
stated the veteran told her he had been exposed to nuclear 
radiation during service in World War II.  

At her personal hearing the appellant's representative 
argued, in essence, that the veteran had been exposed to 
mustard gas during active service which resulted in disorders 
contributing to his death.  He also asserted that the veteran 
had been mistaken in his earlier statements in which he 
reported he had served in Korea, possibly due to illness and 
medication, but that records showed the veteran had served in 
the Pacific theater from March 1945 to November 1945.  The 
representative also claimed that the veteran's cause of death 
may have been related to treatment for syphilis he received 
during active service.  An article from a June/July 1993 
veterans service organization publication and a copy of an 
undated VA press release were submitted for inclusion in the 
record.

Private medical records dated in December 1985 included 
diagnoses of inferior myocardial infarction and essential 
hypertension.  Records dated in June 1992 included diagnoses 
of metastatic pancreatic adenocarcinoma.  No opinions as to 
etiology were provided.

A January 1997 report from the Department of Defense, Defense 
Special Weapons Agency, noted a review of morning reports did 
not show the veteran was present with the American occupation 
forces in Hiroshima or Nagasaki and that available records 
placed him hundreds of miles from either city.  It was noted, 
based upon the evidence of record, that because the veteran's 
potential for radiation exposure was so limited a dose 
estimate had not been calculated.  The report stated that 
personnel stationed as far away as Okinawa and Korea would 
not have been exposed either to prompt radiation or the 
primary fallout from the strategic atomic bombings of 
Hiroshima or Nagasaki.  

In statements dated in February and March 1999 the appellant 
submitted a chronological report of medical treatment the 
veteran purportedly received during and after service.  She 
also claimed the veteran had a disease which was incurred in 
combat, that he was exposed to mustard gas during chamber and 
field tests during active service, and that he had been 
exposed to radiation during training near a government atomic 
energy reservation.  She stated that doctors had indicated 
the veteran had hypertension and renal disease which were 
related to service.

Based upon the evidence of record, the Board finds no 
competent medical evidence in the claims file indicating that 
the veteran's cause of death was due to a disorder related to 
active service.  There is also no competent medical evidence 
demonstrating that a disease for which the presumption of 
service connection may be warranted contributed substantially 
or materially to the cause of death.  The Board further finds 
the record does not demonstrate the veteran's cause of death 
was due to a disease incurred as a result of combat.  
Pertinent disability was not manifested in service or for 
many years thereafter and there is no competent evidence 
linking pancreatic carcinoma to active service.  

The Board notes that the Defense Special Weapons Agency found 
the records revealed the veteran was not exposed to radiation 
while serving in the Pacific theater during World War II.  
Therefore, the Board finds the provisions of 38 C.F.R. 
§§ 3.309, 3.311 are not applicable.  Although pancreatic 
cancer is listed as a radiogenic disease, there is no medical 
evidence of record specifically relating the veteran's 
pancreatic cancer to radiation exposure.

While the record is unclear as to whether the veteran 
sustained full-body exposure to mustard gas during active 
service, the veteran's cause of death did not result from a 
disability which may be presumed to be service connected 
because of mustard gas or Lewisite exposure during active 
service.  There is also no competent medical evidence 
indicating an applicable disorder was a contributing cause of 
the veteran's death or that such disorder resulted in 
debilitating effects which rendered the veteran less capable 
of resisting the effects of other diseases.  See 38 C.F.R. 
§ 3.312(c)(3). 

The only evidence in support of the appellant's assertion 
that the veteran's death was linked to active service are her 
own statements.  While she is competent to testify as to 
symptoms the veteran experienced, she is not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Therefore, the Board finds that the 
appellant has not submitted evidence of a well-grounded claim 
for service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well-grounded claim, 
and that she has not indicated the existence of any 
additional evidence that would well ground this claim.  
McKnight 

v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 
Vet. App. 341, 344 (1996), aff'd sub nom Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

